Case 7:19-mj-02110 Document 1 Filed on 09/04/19 in TXSD_ Page 1 of 2

AO 91 (Rev. 5/85) Criminal Complaint

United States District Court

 

 

SOUTHERN DISTRICT OF TEXAS
UNITED STATES OF AMERICA
/Y~. CRIMINAL COMPLAINT
AGUILAR, Elizabeth, YQR LOL USC .4 _-\g_
aie States District Courts se numer, M14 ~ 2\\O- MM
FILED
SEP 0 4 2019

David J. Bradley, Clerk .

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about September 3, 2019 in Hidalgo county, in the

 

Southern District of Texas defendant(s) did,

Knowingly and Intentionally possess with the Intent to Distribute approximately 92.72 kilograms of
Marijuana, a Schedule I Controlled Substance.

Knowingly and Intentionally conspire to possess with the Intent to Distribute approximately 92.72 kilograms
of Marijuana, a Schedule I Controlled Substance.

in violation of Title 21 United States Code, Section(s) 846, 841 (a) (1)

 

I further state that I am a(n) DEA Task Force Officer and that this complaint is based on the

 

following facts: See Attachment “A”.

Continued on the attached sheet and made a part of hereof: X Yes

pie AUSA A. ae |

  
 

 

   

Signature of Confplainant

4/4/19 -f! 18 au Cosme A. Myfhiz Ill, DEA“fask Force Officer

Sworn to before me and subscribed in my presence,

September 4, 2019 At McAllen, Texas
Date City and State

J. Scott Hacker, U.S. Magistrate Judge $$$

ws

 

 

Name & Title of Judicial Officer V1 ial Officer
Case 7:19-mj-02110 Document 1 Filed on 09/04/19 in TXSD Page 2 of 2

ATTACHMENT

On September 3, 2019, at approximately 4:27 PM, Palmview Police Department
Dispatch received an anonymous call, via 9-1-1, where the caller stated he/she
observed a vehicle being loaded with bundles of marijuana. The caller described
the load vehicle as being a tan Ford Fusion (unknown license plates) and was
being followed by two additional vehicles, which were described by the caller.

The caller advised that the vehicle was traveling eastbound on Interstate 2 from
Penitas, Texas, approaching Showers Road. Palmview Police Officers were
dispatched to the area and located the load vehicle along with the other two
vehicles that were following each other in tandem. Palmview Police Officers
observed the load vehicle exit Interstate 2 at the Inspiration Road exit and travel
eastbound on frontage road. The two scout vehicles separated from the load
vehicle. The load vehicle turned southbound on Ala Blanca Avenue and traveled
towards Business 83. Palmview Police Officers were able to observe the load
vehicle Fail to Stop at a Designated Point at the intersection of Business 83 and
Ala Blanca Avenue. The load vehicle turned left and traveled eastbound on
Business 83. Palmview Police Officers conducted a traffic stop with their fully
marked patrol units. The load vehicle immediately came to a complete stop. As
Palmview Police Officers approached the vehicle, the driver, identified as
Elizabeth AGUILAR, popped open the vehicle’s trunk on her own. Palmview Police
Officers observed bundles of marijuana inside the trunk of the vehicle. AGUILAR
was then taken into custody. A total of 6 bundles of marijuana were located in
the trunk area. An additional.4 bundles of marijuana were located on the rear
seat of the vehicle. A total of 10 bundles of marijuana were recovered. AGUILAR,
the vehicle and the bundles of marijuana were transported to the Palmview Police
Department where the bundles were weighed and had an approximate weight of
92.72 kilograms.

DEA Task Force Officers arrived at the Palmview Police Department and read
AGUILAR her Miranda Warnings in Spanish. AGUILAR waived her rights and
agreed to speak to Task Force Officers. AGUILAR claimed she had knowledge of
the Marijuana inside her vehicle and claimed she was going to be paid $20.00 for
gasoline.
